Howard, J.:
In the city of Utica Blandina street runs in a general easterly and westerly direction. South street is a parallel thoroughfare 1,360 feet southerly from Blandina street running also in a general easterly and westerly direction. On each of these -streets the relator maintains a line of street railroad and operates street cars. The South street line, at Steuben street, turns northerly at right angles and, running through other streets, intersects the Blandina street line. The Blandina street line from the easterly terminus to *281its intersection with the South street line is about one and one-half miles in length. The South street line from its easterly-terminus to its intersection with the Blandina street line is about one and one-third miles long. On December 19, 1910, J. L. Crandall, a resident of the city of Utica, boarded a westerly bound Blandina street car several blocks easterly of the intersection of the two lines. He wished to proceed to a point on the South street line at the corner of South and Steuben streets — that is, to the point where the South street line turns from Steuben street into South street and begins to run easterly. Crandall at the time he paid his fare asked the conductor for a transfer to the South street line. The conductor refused to give him the transfer and Crandall was obliged to pay another five-cent fare in order to reach the point of destination. Crandall made complaint to the Public Service Commission, which has resulted in an order which requires the relator to desist from collecting more than five cents for one continuous ride in either direction between any point on its Blandina street line and any point on its South street line. That is, in effect the railroad is required to allow a passenger to ride from any point on either line to any point on the other line for a five-cent fare, even if the passenger rides as far east as he has ridden west. This order goes beyond the facts in the case for the passenger did not wish to return easterly on the South street line, his point of destination being on that part of - the South street line which runs at practically right angles with the Blandina street line. However, it is the wish of both litigants herein that we determine the validity of the order to the same extent as though the passenger had wished to ride from the extreme easterly terminus of one line to the extreme easterly terminus of the other line.
The relator objects to issuing transfers which will carry passengers back in the direction from whence they came — back towards the starting point of the ride. This objection is based upon the contention that the passenger in such a case would in effect procure, for a single five-cent fare, a round trip from the point of embarcation back practically to the same point — two trips for one fare, a result not contemplated by section 181 of the Railroad Law. The relator also bases its conten*282tion upon the ruling in Kelly v. New York City R. Co. (192 N. Y. 97.)
The relator contends that a resident of 'Blandina street, if he were given a transfer enabling him to ride back east on South street, could, by walking 1,360 feet, obtain substantially a round trip for a single fare. If there were a wide river or deep ravine, or other impassable barrier between Blandina street and South street this contention of the relator would be obviously unsound, for then the passenger could not walk from one street to the other. If there were any impassable barrier between the two streets, and a person residing on Blandina street were denied a continuous ride for five cents to any point on South street, the spirit of the law, which is the convenience of the public, would be defeated. To the lame, aged and infirm a distance of 1,360 feet is, frequently, as much of a barrier as a deep gulf or impassable river. The mere fact that a person rides back on another line in the same direction from whence he came has no particular significance. The convenience of the public under the circumstances at hand is a consideration of great importance which we must observe. If this railroad is not to be burdened by strict adherence to the literal language of the statute, neither is the public to be defrauded and inconvenienced by strict adherence to the arbitrary rule that a passenger cannot, for one fare, ride back towards the starting point, a rule of the court in derogation of the statute. Street car roads in cities are calculated for short distance rides, and it may not be possible for a person desiring to proceed from one point to another point to go directly in one direction, or even in one general direction, as he might in the case of a steam railroad; nevertheless, under the statute, unless the courts are to warp the statute out of shape, the railroad is not permitted to charge more than one five-cent fare for a continuous ride from one point to any other point in the city, no matter what the direction is. It is possible for a person living midway between these two lines, in the case at bar, to walk to one line, ride to the point of transfer, enter a second car and ride on the other line to a point opposite his residence for one fare — substantially a round trip. But this would be unlikely to happen, except in rare instances, for what would be the object ? *283Picking out an improbable possibility like this in no manner militates against the wisdom and soundness of the law.
And the contention that a person might ride downtown on one line, procure a transfer, do his shopping and ride back on the other line is, likewise, wholly untenable. Under the statute the passenger is entitled only to a “ continuous” ride, not to an interrupted ride, and the railroad company can easily guard against the vice of broken rides and shopping privileges by insisting that the transfer be used on the next car, or within a reasonable and limited time — five or ten minutes, perhaps, according to the frequency of passing cars. In fact the order of the Commission under consideration does so provide. The stopover shopping privilege is not a menace, it is a myth.
The statute which we are called upon to interpret in this proceeding is section 181 of the Railroad Law (Consol. Laws, chap. 49; Laws of 1910, chap. 481), which, so far as it concerns the controversy here, reads as follows: “No corporation * * * operating a [street surface] railroad * * * shall charge any passenger more than five cents for one continuous ride from any point on its road * * * to any other point thereof, or any connecting branch thereof, within the limits of any * * * city.” (Formerly Railroad Law [Gen. Laws, chap. 39; Laws of 1890, chap. 565], § 101, as amd. by Laws of 1897, chap. 688.) This statute appears plain and simple, and its purpose seems to be perfectly apparent, and there would be no difficulty in construing it were it not for the ruling in Kelly v. New York City R. Co. (192 N. Y. 97). That case arose on Manhattan island in the most densely congested section of the United States. Kelly, the passenger in that case, boarded a south-bound car at Bayard street, in the Bowery; he paid his fare, and received a transfer, which he used on Chambers street. At West Broadway he left the car, and boarded a north-bound car, tendered his transfer, which was refused, and he was compelled to pay an additional fare of five cents in order to reach Leonard street. The point where he disembarked was about opposite the point where he had embarked; that is, he had ridden north about as far as he had ridden south. The action was brought to recover a penalty under section 104 of the Railroad Law as it stood then. (See Gen. Laws, chap. 39 [Laws of 1890, *284chap. 565], § 104, as amd. by Laws of 1892, chap. 676.) The court seemed to have in mind that an approval of the plaintiff’s contention would result in wrecking the well-worked-out system of transferring on Manhattan island; also the inequity which would result owing to the unique and peculiar conditions there. The following extracts from the opinion of the court indicate the tenor and scope of the decision : “Under the regulation as made, a passenger entering a south-bound car. on any of ts longitudinal lines on Manhattan island was entitled, upon payment of his fare, to receive a red transfer, which would carry him, without a further payment, to the southernmost point of its system and upon any east or west-bound car of any intersecting cross-town line. If a passenger entered a north-bound car he was entitled to a green transfer, upon which he might travel to the northernmost point of the system, with a similar right of taking any east or west-bound car on cross-town lines. If a passenger entered a cross-town, car, in the first instance, he was entitled to a white transfer, which, upon hoarding any north or south-bound car on intersecting longitudinal lines, would entitle him to receive from the conductor a red, or a green, transfer in exchange for his white ticket, according to the direction in which he was then bound. The limitation upon the passenger’s privilege of traveling upon the defendant’s car lines for one fare was that his trip must be continuous in the one general direction, as evidenced by the color of his transfer ticket. With this sole limitation, he could ride on any intersecting cross-town lines and on any of the longitudinal lines reached thereby. * * * It is manifest, however, with the enormous number of passengers carried daily to and fro upon the defendant’s cars, thirty to forty per cent of whom are transferred, that it would be almost, if not quite, impossible by any plan, workable under congested condition^ of travel, to provide for a transfer that would indicate the destination of a particular passenger, intending, in good faith, to reverse his direction of travel by taking the third side of a quadrilateral route.” Then, after arguing that public convenience is tobe promoted, the opinion continues: “That convenience has been consulted and promoted, sufficiently and, indeed, more amply, perhaps, than was essential, when the defendant, *285treating its railway system on Manhattan island as a single railroad, promulgates a regulation as to transfers, which permits a passenger to travel upon any, or all, of its northerly or southerly lines of railway for a single fare, provided, only, that he continue in the same direction, and enables him to ride on any of the cross-town lines, which may intersect the line upon which he may happen, at the time, to be proceeding.”
The extensive network of surface railroads in New York city, cross-town and longitudinal lines, and the complicated system of transfers in vogue there, renders the situation in the metropolis distinctly sui generis. Cross-town lines are so numerous there that it would seldom be necessary for a person to ride south and then back north again, or vice versa, in order to get from one point to another. It was not necessary for the plaintiff to do so in the Kelly case. Hence, a rule which might be equity there might he inequity elsewhere. The relator contends, however, that the court intended to lay down a general rule applicable all over the State; but we think the case was decided with reference to the peculiar conditions on Manhattan island. The section of the Railroad Law under consideration in the case at bar is not the same as the section in the Kelly case; the facts are not at all the same. Therefore, we conclude that the law of the Kelly case is neither applicable nor controlling here.
The order of the Commission should be affirmed and the writ of certiorari dismissed, with costs.
All concurred.
Determination of the Public Service Commission confirmed, with fifty dollars costs and disbursements, and writ of certiorari dismissed.